HEDRICK, Judge.
We note that one day after this case was calendared for oral argument in this Court, on 28 April 1982, defendant filed a motion for appropriate relief on the grounds that the criminal offense described in G.S. § 14-177, crime against nature, is not a lesser included offense described in G.S. § 14-27.4, a first degree sexual offense, and that judgment entered on the verdict of crime against nature should be arrested. The motion for appropriate relief is denied.
The only assignment of error brought forward and argued in defendant’s brief is set out in the record as follows:
3. The Court erred in instructing the jury on the lesser included offense of crime against nature and in entering judgment on the verdict of guilty of crime against nature; on the grounds that G.S. 14-177 is unconstitutionally vague and over-broad on its face and as applied; thereby depriving the defendant of his rights as guaranteed by the First, Eighth, Ninth and Fourteenth Amendments to the United States Constitution and Art. I, §§ 1, 14, 19, 27 and 36 of the North Carolina Constitution.
*517The assignment of error set out above purports to be based on Exception No. 2 which is placed in the record after a statement that the jury was impaneled and the attorneys had had a conference with the judge with respect to the instruction to be given, and Exception No. 5 which is placed at the end of the judgment.
On appeal defendant argues G.S. § 14-177 is unconstitutional; however the constitutionality of the statute was not properly raised at trial, and the constitutionality of the statute is not raised on appeal by the one assignment of error brought forward. Therefore, the constitutionality of G.S. § 14-177 is not raised in this Court. Nevertheless, we have examined the record in light of the assignments of error set out in the record and find that the defendant had a fair trial free from prejudicial error.
No error.
Judge Hill concurs.
Judge Becton dissents.